Exhibit 10.13

 

THIRD AMENDMENT
TO
LOAN AND SECURITY AGREEMENT

 

This Third Amendment to Loan and Security Agreement (this “Amendment”) is made
and entered into as of October 29, 2019, by and among PACIFIC WESTERN BANK, a
California state chartered bank (“Bank”), and COMPASS THERAPEUTICS LLC and
COMPASS THERAPEUTICS ADVISORS, INC. (each a “Borrower” and collectively,
“Borrowers”).

 

RECITALS

 

Borrowers and Bank arc parties to that certain Loan and Security Agreement dated
as of March 30, 2018 (as amended from time to time, the “Agreement”). The
parties desire to amend the Agreement in accordance with the terms of this
Amendment.

 

NOW, THEREFORE, the parties agree as follows:

 

1)Pursuant to Section 6.2(a)(ii) of the Agreement, Borrowers are required to
deliver to Bank then- audited consolidated and consolidating financial
statements for each fiscal year (the “Audited Financials”) within 180 days alter
the end of such fiscal year. In a letter issued by Bank to Borrowers dated as of
February 13, 2019, Bank extended the due date for Borrowers to deliver their
Audited Financials for their 2018 fiscal year to September 30, 2019. In a second
letter issued by Bank to Borrowers dated as of August 13,2019, Bank further
extended the due date for Borrowers to deliver their Audited Financials for
their 2018 fiscal year to December 31, 2019. Bank hereby further extends the due
date for Borrowers to deliver their Audited Financials for their 2018 fiscal
year to May 31, 2020.

 

2)Bank hereby agrees to refund to Borrowers the monthly payments of principal on
the Term Loan made by Borrowers on October 1, 2019 pursuant to Section
2.1(b)(ii) of the Agreement. For the avoidance of doubt, such refunded amounts
shall be deemed to be principal outstanding under Section 2.1(b) of the
Agreement and shall be payable by Borrowers to Bank in accordance with the terms
of Section 2.1 (b)(ii) of the Agreement, as amended by this Amendment.

 

3)Section 2.1 (b)(ii) of the Agreement is hereby amended and restated, as
follows:

 

(ii) Repayment. Interest shall accrue from the date of the Term Loan at the rate
specified in Section 2.3(a) and shall be payable monthly on the first day of
each month thereafter. Any amount of the Term Loan that is outstanding on the
Interest Only End Date shall be payable in twenty-four (24) equal monthly
installments of principal, plus all accrued interest, beginning on April 1, 2020
and continuing on the first day of each month thereafter through the Maturity
Date, at which time all amounts due in connection with the Term Loan and any
other amounts due under this Agreement shall be immediately due and payable. The
Term Loan, once repaid, may not be reborrowed.

 

Compass Therapeutics LLC – 3rd Amendment to LSA – Execution

 





 

 

4)Section 6.7 of the Agreement is hereby amended and restated, as follows:

 

6.7 Financial Covenants. Borrowers shall maintain the financial covenant in
subsection (a) below beginning on April 2, 2020 and continuing at all times
thereafter if, but only if, Parent does not receive, after October 15,2019 but
on or before April 1, 2020, net Cash proceeds of at least 840,000,000 from the
sale or issuance of Parent’s equity securities.

 

(a) Minimum Cash at Bank. Borrowers shall maintain a balance of Cash at Bank of
not less than $6,000,000, monitored on a daily basis.

 

5)The following defined terns in Exhibit A to the Agreement are hereby amended
and restated, as follows:

 

“Interest Only End Date” means March 31, 2020.

 

“Liquidity Event” means (a) any sale, license, or other disposition of all or
substantially all of the assets (including intellectual property) of a Borrower
and its Subsidiaries taken as a whole, (b) any reorganization, consolidation,
merger or sale of the voting securities of a Borrower or any other transaction
where the holders of a Borrower’s securities before the transaction beneficially
own less than 50% of the outstanding voting securities of the surviving entity
after the transaction, or (c) the sale or issuance of a Borrower’s or its
Affiliate’s equity securities in connection with an initial public offering, an
alternative public offering, a reverse merger, or any similar transaction in
which a Borrower or its Affiliate receives cash proceeds from such sale or
issuance and a Borrower’s or its Affiliate’s equity-securities may thereafter be
traded in a public market.

 

“Maturity Date” means March 1,2022.

 

6)Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof. Each Borrower
ratifies and reaffirms the continuing effectiveness of all agreements entered
into in connection with the Agreement.

 

7)Each Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct as of the date of this
Amendment.

 

8)This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

 

9)As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

 

a)this Amendment, duly executed by each Borrower;

 

b)payment of a $10,000 facility fee, which may be debited from any Borrower’s
accounts;

 

c)payment of all Bank Expenses, including Bank’s expenses for the documentation
of this Amendment and any related documents, and any UCC, good standing or
intellectual property search or filing fees, which may be debited from any
Borrower’s accounts; and

 

d)such other documents and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

 

[Signature Page Follows]

 

Compass Therapeutics LLC – 3rd Amendment to LSA – Execution

 

2

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

COMPASS THERAPEUTICS LLC         By: /s/ Thomas J. Schuetz   Name:   Thomas J.
Schuetz   Title: CEO         COMPASS THERAPEUTICS ADVISORS, INC.         By: /s/
Thomas J. Schuetz   Name: Thomas J. Schuetz   Title: CEO         PACIFIC WESTERN
BANK         By: /s/ Joseph Holmes Dague   Name: Joseph Holmes Dague   Title:
Senior Vice President  

 

[Signature Page to Third Amendment to Loan and Security Agreement]

 

Compass Therapeutics LLC – 3rd Amendment to LSA – Execution

 

 

3



 

 